Title: To Thomas Jefferson from James Dinsmore, 24 October 1807
From: Dinsmore, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Monticello Octr 24th 1807
                        
                        I received your favour of the 18th inst & have examined the window frames and I think that by cutting the
                            Doors to let the weights in, longer, we Can use Cast iron except there should be obstructions in some of the frames that we
                            Cannot perceive at present, the advantage in lead would be that we Could draw them out when any occurred.—you will please
                            to direct that be Cast very exact to the dimensions given & I should like them to get here as quick as possible Mr.
                            Barrey has arrived—
                  I am Sir with respect your very Humble Servant
                        
                            Jas. Dinsmore
                            
                        
                    